DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 November 2020 has been entered.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 9, 11 – 14, 16, 18, 21, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uehara (hereinafter Ueh, U.S. Patent Application Publication 2005/0150362).

Regarding Claim 1, Ueh discloses:
A system for musical performance (Fig. 24), comprising: 
a processing device (audio visual station 10G; Fig. 24; para 201) to:	
receive performance information related to a first performance of a piece of music on a first musical instrument (e.g. tutor sits on a stool in front of the automatic player piano 12B fingering a music passage on the keys; para 202)
generate at least one control signal based on the performance information (e.g. while the tutor is fingering the music passage on the keys 12c, the automatic player piano 12b produces MIDI music data codes and the camera/microphone pick up the tutor’s hands and oral directions, the controller 11B imprints the music codes with time stamps and adds them to the MIDI music data; para 202); and 

cause media content related to the first performance to be presented in synchronization with the second performance (e.g. audio visual content of the tutor’s hands and oral directions, synchronized with the music data so that the automatic player piano 22B gives exhibition to the trainee, the trainee sees images of the tutor’s hands and hears oral directions through the sound system 24B and 25B; para 202, 205), wherein the media content includes video content and audio content related to the first performance acquired using at least one of a camera, a camcorder or a microphone (e.g. movie camera/microphone picking up the tutor’s hands on the keys and tutor’s oral directions; para 202).

Regarding Claim 2, in addition to the elements stated above regarding claim 1, Ueh further discloses:
wherein the second musical instrument is a piano (e.g. automatic player piano 22B; para 201), and wherein the tone generating device comprises an actuator (e.g. 

Regarding Claim 3, in addition to the elements stated above regarding claim 2, Ueh further discloses:
wherein to produce the second performance, the processing device is further to actuate a plurality of keys of the second musical instrument based on the control signal (e.g. While the tutor is fingering a music passage on the keys 12c, the key sensors reports the key motion to the data processor, and the data processor produces the MIDI music data codes, then transfers though the communication channel, and supplied to player piano 22B to reproduces the key motion through the key actuators; para 205, see also para 202 and Fig. 24).

Regarding Claim 4, in addition to the elements stated above regarding claim 1, Ueh further discloses:
wherein the media content includes at least one of recorded video content, recorded audio content, a graph, text or an image related to the first performance (e.g. while fingering a music passage on the keys on 10G, the tutor’s hands on the keys and oral directions are picked up through the movie camera/microphone.. and supplied to the trainee at 10H for exhibition; para 202, 205).

Regarding Claim 5, in addition to the elements stated above regarding claim 1, Ueh further discloses:


Regarding Claim 6, in addition to the elements stated above regarding claim 1, Ueh further discloses:
wherein the first performance corresponds to a first portion of the piece of music (e.g. the music performed by the tutor using the elements of fig. 24, paras 202, 205), and wherein the second performance corresponds to a second portion of the piece of music (e.g. the music reproduced by the MIDI codes, now synchronized with the Audio/visual elements on the trainees side in 10H of Fig. 24)

Regarding Claim 7, in addition to the elements stated above regarding claim 1, Ueh further discloses:
wherein the performance information comprises motion information about at least one component of the first musical instrument during the first performance (e.g. key sensors report the key motion to the data processor; para 205), and wherein to produce the second performance, the processing device is to:

cause the tone generating device to perform the piece of music based on the motion information (e.g. music data codes are supplied to the automatic player piano 22B and the data processor reproduces the key motion though the key actuators; para 205). 

Regarding Claim 8, in addition to the elements stated above regarding claim 7, Ueh further discloses:
wherein the first musical instrument is a piano (e.g. player piano 12B of 10G; Fig. 24), and wherein the motion information comprises information about motions of a plurality of keys of the first musical instrument during the first performance (e.g. while the tutor is fingering a music passage on the keys 12c, the key sensors reports the key motion to the data processor, and the data processor produces the MIDI music data codes representative of the note-on events and the MIDI music data codes; para 205, 202).

Regarding Claim 9, in addition to the elements stated above regarding claim 8, Ueh further discloses:
wherein the performance information comprises at least one of an operation sequence of the plurality of keys, timing information about depression of at least one of the plurality of keys, positional information about the plurality of keys, or a musical note 

Regarding Claim 12, in addition to the elements stated above regarding claim 11, Ueh further discloses:
wherein the processing device is further to transmit the performance information to a plurality of second musical instruments (e.g. connected to plural audio-visual stations though a network; para 250; and note more than one audio-visual stations may be assigned to plural trainees; para 200)

Regarding Claim 14, in addition to the elements stated above regarding claim 13, Ueh further discloses:
further comprising at least one sensor configured to obtain the motion information (e.g. array of key sensors; para 204; key sensors report the key motion; para 205).

Claim 11 is rejected under the same grounds as claims 1, 4 and 7 above.

Claim 13 is rejected under the same grounds as claims 1, 7 and 8 above.

Claim 16 is rejected under the same grounds as claim 1 above.

Claim 18 is rejected under the same grounds as claims 1, 7 and 8 above.

Claim 21 is rejected under the same grounds as claims 2 and 3 above.

Claim 22 is rejected under the same grounds as claims 2 and 3 above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10, 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uehara (hereinafter Ueh, U.S. Patent Application Publication 2005/0150362).

Regarding Claim 10, in addition to the elements stated above regarding claim 8, Ueh further discloses:
wherein the performance information is received via a communication link (e.g. through the internet 10i; Fig. 24).
Ueh, however, fails to explicitly disclose the radio link being a Bluetooth™ link.
Examiner’s prior official notice, and now Applicant’s admitted prior art discloses that radio links such as the claimed Bluetooth™ link were notoriously well known in the art at the time the invention was filed.  Furthermore, Ueh recognizes the ability to utilize different types of network, stating that the internet does not set any limit to the technical 

Claims 15 and 17 are rejected under the same grounds stated above regarding claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew C Flanders whose telephone number is (571)272-7516.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW C FLANDERS/           Primary Examiner, Art Unit 2654